
	

113 HR 5855 IH: To require a report on procurement supply chain vulnerabilities within the Department of Defense. 
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5855
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require a report on procurement supply chain vulnerabilities within the Department of 
Defense.

	
	
		1.Report on procurement supply chain vulnerabilities
			(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on how sole source suppliers of components to the
			 Department of Defense procurement supply chain create vulnerabilities to
			 military attack, terrorism, natural disaster, industrial shock, financial
			 crisis, or geopolitical crisis, such as an embargo of key raw materials or
			 industrial inputs.(b)Matters coveredThe report required by subsection (a) shall include, at a minimum, the following:(1)A list of the components in the Department of Defense procurement supply chain for which there is a
			 supplier that controls over 50 percent of the global market.(2)A list of parts of the supply chain where there is inadequate information to ascertain whether
			 there is a single source supplier of components.(3)The Secretary’s recommendations on which single source suppliers create vulnerabilities, as well as
			 recommendations on how to reduce those vulnerabilities.(c)Form of reportThe report required by subsection (a) may be classified.
